Opinion issued January 6, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-01193-CV
____________

IN RE KECHINYERE FRANCA AZAGA, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator Kechinyere Franca Azaga has filed a petition for a writ of mandamus.


 
Azaga’s petition was struck because it did not conform to the requirements of the
Texas Rules of Appellate Procedure.  See Tex. R. App. P. 9.4(i) (authorizing court to
strike nonconforming documents).  In addition, Azaga has neither established
indigence, nor paid all the required fees.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent), 20.1 (listing requirements for establishing
indigence); see also Tex. Gov’t Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon
Supp. 2004) (listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees
in court of appeals).  After being notified that this mandamus was subject to
dismissal, Azaga did not adequately respond.  See Tex. R. App. P. 5 (allowing
enforcement of rule).
          The petition for a writ of mandamus is dismissed for nonpayment of all
required fees.  All pending motions are denied.
 
PER CURIAM
Panel consists of Justice Nuchia, Alcala, and Hanks.